DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2021 and 03/08/2021 were filed and are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lakshmanan et al (US 2020/0177276 A1).
In regard to claim 1, Lakshmanan et al discloses an agricultural work vehicle (this term is given weight but is broad), comprising: 
a chassis (vehicle in Figure 2); 
a cab (driver seat) mounted to the chassis and including a work space for an operator to control the work vehicle; 
a controller (64) for controlling operation of the work vehicle; 
a lighting system of the work vehicle comprising at least one array field light (21-24) for illuminating an area on or around the work vehicle; 
a light control module disposed in electrical communication with the controller, the light control module configured to operably control the at least one array field light (included in ECU); 
wherein, the controller transmits a signal to the light control module; 
further wherein, the at least one array field light transmits a light signal corresponding to the signal which is receivable by a receiving module on another work vehicle or implement. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 3, Lakshmanan et al discloses that the transmission of the light signal comprises an optical data transmission. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 4, Lakshmanan et al discloses that the at least one array field light is mounted to the cab or chassis. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 5, Lakshmanan et al discloses that the at least one array field light comprises a first array field light and a second array field light, the first and second array field lights being independently controllable by the light control module. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 6, Lakshmanan et al discloses that the first array field light is operably controlled to transmit a first light signal and the second array field light is operably controlled to transmit a second light signal, the first light signal and second light signal comprising different information. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 7, Lakshmanan et al discloses that a receiving module (78) disposed in electrical communication with the controller, the receiving module configured to receive a light signal from a light-transmitting module. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 8, Lakshmanan et al discloses that the receiving module comprises a photodetector. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 9, Lakshmanan et al discloses that a signal converter electrically coupled to the receiving module, the signal converter configured to convert the light signal into a readable format by the controller (incorporated into the ECU). (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 10, Lakshmanan et al discloses a work vehicle for operating in a field, comprising: 
a controller (ECU) for controlling the work vehicle; 
a receiving module (78) disposed in electrical communication with the controller, the receiving module configured to receive one or more light signals from a light-transmitting module on another work vehicle; 
a lighting system of the work vehicle (21-24) comprising at least one light-transmitting module; 
a light control module (in ECU) disposed in electrical communication with the controller, the light control module configured to operably control the at least one light-transmitting module; 
wherein, the controller transmits a signal to the light control module; 
wherein, the at least one light-transmitting module transmits a light signal corresponding to the signal to the other work vehicle. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 11, Lakshmanan et al discloses that the signal comprises data or position information about the work vehicle. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 12, Lakshmanan et al discloses that the transmission of the light signal comprises an optical data transmission. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 13, Lakshmanan et al discloses that the at least one light-transmitting module comprises a first light-transmitting module and a second light-transmitting module, the first and second light- transmitting modules being independently controllable by the light control module. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 14, Lakshmanan et al discloses that the first light-transmitting module is operably controlled to transmit a first light signal and the second light-transmitting module is operably controlled to transmit a second light signal, the first light signal and second light signal comprising different information. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 15, Lakshmanan et al discloses that the receiving module comprises a signal converter (in ECU) configured to convert a light signal receiving from the implement or other vehicle into a readable format for the controller. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 16, Lakshmanan et al discloses that a communication system between work vehicles, comprising: 
a first work vehicle comprising a first controller, a first light system including a first light control module and at least one light-transmitting module, and a first receiving module; and 
a second work vehicle comprising a second controller, a second light system including a second light control module and at least one light-transmitting module, and a second receiving module; 
wherein, the first controller and the second controller communicate information therebetween via a communication protocol of transmitting light signals by the first light system and the second light system. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 17, Lakshmanan et al discloses that the second controller transmits a signal to the second light control module; the second light control module operably controls an output of the at least one light- transmitting module to transmit a light signal to the second receiving module, the light signal corresponding to the signal; and the second receiving module converting the light signal into a readable format for the second controller. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

In regard to claim 18, Lakshmanan et al discloses that the first receiving module and the second receiving module comprise a signal converter (in ECU) for converting a light signal into a readable format for the first controller and second controller. (Figures 1-3; see Detailed Description, at least [0041]-[0047])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al (US 2020/0177276 A1).
In regard to claim 2, Lakshmanan et al discloses that the at least one array field light comprises a high-definition pixel LED lighting module (these terms are broad, and a pixel may be a 1x1 matrix).
Where the BRI is argued, the Examiner takes notice that pixelated LED lighting modules are abundantly taught throughout the art of illumination. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a pixelated LED lighting module with the require circuitry to that of Lakshmanan et al in order to provide for a brighter light source. 

In regard to claim 19 and 20, Lakshmanan et al fail to disclose that the communication protocol comprises a primary communication protocol and a secondary communication protocol, the primary communication protocol comprises a smaller bandwidth than the secondary communication protocol; wherein, the secondary communication protocol comprises the transmission of the light signals between the first work vehicle and second work vehicle to communicate information therebetween, and as recited in claim 20, that the communication protocol comprises a primary communication protocol and a secondary communication protocol, the primary communication protocol comprises a smaller bandwidth than the secondary communication protocol; wherein, the secondary communication protocol comprises the transmission of the light signals between the first work vehicle and second work vehicle to communicate information therebetween.
However, communications protocols inherently have bandwidth limits; managing bandwidth based on the needed protocol is routine data/signal management. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a plurality of communication protocols in order to manage bandwidth limits during communication of data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al (US 2020/0389196 A1) disclose a vehicle.
Hamilton et al (US 2020/0370890 A1) disclose a vehicle positioning system.
Kim et al (US 2018/0056851 A1) disclose a vehicle lamp.
Lee et al (US 2018/0009367 A1) disclose a control device for vehicle.
Leseky et al (US 2005/0016787 A1) disclose data communication between vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875